Citation Nr: 0930012	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of death 
of the Veteran.

2.  Whether new and material evidence has been submitted to 
reopen a claim for accrued benefits.

3.  Eligibility for non-service-connected death pension.

4.  Whether S. R. L., an adult son of the appellant and the 
Veteran, has permanent incapacity for self-support.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served in the recognized guerillas from September 
1942 to May 1945, and in the regular Philippine Army from May 
1945 to March 1946.  The Veteran died in June 1984.  The 
appellant is his surviving spouse.  Mr. S. R. L. was born in 
March 1972.  He is a son of the appellant and the Veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the United States Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In a March 2000 rating 
decision, the RO denied service connection for the cause of 
the Veteran's death, and denied the appellant's entitlement 
to accrued benefits.  In a November 2007 rating decision, the 
RO denied reopening of a previously denied claim for service 
connection the cause of the Veteran's death.  The RO denied 
the appellant's entitlement to accrued benefits, and her 
eligibility for non-service-connected death pension.  The RO 
denied the appellant's claim to establish permanent capacity 
for self-support for S. R. L.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether S. R. L. has permanent incapacity for 
self support is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant did not appeal a March 2000 rating decision 
denying service connection for the cause of the Veteran's 
death and denying accrued benefits.

2.  Evidence received since March 2000 does not raise a 
reasonable possibility of substantiating a claim for service 
connection for the cause of the Veteran's death.

3.  Evidence received since March 2000 does not help to show 
that the appellant filed a claim for accrued benefits within 
one year after the date of the Veteran's death.

4.  The Veteran served in the recognized guerillas and in the 
regular Philippine Army.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  VA has not received evidence that is new and material to 
a claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  VA has not received evidence that is new and material to 
a claim for accrued benefits.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156.

4.  Neither the Veteran's recognized guerilla service nor his 
regular Philippine Army service confers eligibility for VA 
non-service-connected death pension.  38 U.S.C.A. §§ 107, 
1541 (West 2002); 38 C.F.R. § 3.40 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

In a March 2000 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  A rating decision becomes final when a 
claimant does not file a notice of disagreement (NOD) within 
one year after a decision is issued.  38 U.S.C.A. § 7105.  
The appellant did not file an NOD with the March 2000 rating 
decision; and that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
if the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The appellant submitted a claim in July 2007 to reopen the 
claim for service connection for the cause of the Veteran's 
death.  Under 38 C.F.R. § 3.156, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the appellant's cause 
of death and accrued benefits claims was the March 2000 
rating decision.  The Board will consider whether new and 
material evidence has been submitted since that decision.

The appellant is seeking VA survivor benefits, including 
dependency and indemnity compensation (DIC).  Under certain 
circumstances, VA pays DIC to the surviving spouse of a 
veteran who died from a service-connected or compensable 
disability.  38 U.S.C.A. § 1310.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish service connection for the 
cause of a veteran's death, evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 C.F.R. § 3.312.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Veteran served in the Republic of the Philippines during 
World War II.  Whether such service creates eligibility for 
U.S. veterans' benefits depends on the status of the unit in 
which the individual served, and the type of VA benefit 
sought.  Documents from the U.S. and Philippine governments 
show that the Veteran served with recognized guerillas from 
September 1942 to May 1945, and in the regular Philippine 
Army from May 1945 to March 1946.  The Veteran's recognized 
guerilla service and his regular Philippine Army service each 
confer eligibility for DIC to his surviving spouse, the 
appellant.  38 U.S.C.A. §§ 107, 1310(a); 38 C.F.R. § 3.40.

The evidence that was in the claims file in March 2000 
includes the report of a medical examination of the Veteran 
at separation from service, some records regarding post-
service medical treatment of the Veteran, the Veteran's death 
certificate, and the appellant's claim.

On the report of the March 1946 service separation 
examination of the Veteran, the examiner entered normal for 
the condition of the Veteran's abdominal viscera.  The 
examiner noted that a chest x-ray was normal, and entered 
"OK" for the condition of the Veteran's lungs.

The appellant submitted a February 1971 certification from 
the mayor of a municipality in the Philippines.  The mayor 
certified the Veteran's service history, recorded that the 
Veteran was complaining of breast and back pain and spitting 
blood, and recommended the Veteran for hospitalization at a 
facility for treating tuberculosis.  

In February 2000, a physician from a hospital in the 
Philippines certified that in December 1980 the Veteran 
received five days of inpatient treatment at that hospital.  
The report indicated that the Veteran was admitted with 
severe upper abdominal pain, and that he was diagnosed with, 
and treated for, acid peptic disease and an upper respiratory 
tract infection.  

A VA hospital summary shows that the Veteran received eight 
days of inpatient treatment in October 1983.  The report 
indicates that he was admitted there for the first time, with 
a cough and fever.  The summary showed discharge diagnoses of 
resolved pneumonia and minimal inactive pulmonary 
tuberculosis.

The death certificate documents that the Veteran died in June 
1984, and that the cause of his death was bleeding peptic 
ulcer.  In her October 1999 claim, the appellant indicated 
that she was claiming that the cause of the Veteran's death 
was due to service.  In the March 2000 rating decision, the 
RO denied service connection for the cause of the Veteran's 
death, on the grounds that the Veteran's service treatment 
records made no reference to the gastric ulcer, the condition 
that caused the Veteran's death.

The evidence that has been added to the claim file since 
March 2000 includes statements from the appellant and 
additional medical records.  A private medical record from 
October 1974 indicates that x-rays of the Veteran's chest 
showed evidence of bronchiectasis and unresolved pneumonia in 
the left base.  The appellant submitted a record from the 
Veteran's December 1980 hospital treatment, showing final 
diagnoses of acid peptic disease and upper respiratory tract 
infection.  In an August 2007 statement, the appellant 
reported that the Veteran had suffered bleeding peptic ulcer 
and pulmonary tuberculosis during his war service in the 
Philippines.  She stated that his illnesses gradually 
affected his body from the war until the time of his death.

The appellant's 2007 assertion that the Veteran had bleeding 
peptic ulcer during service is relevant to the claim for 
service connection for the Veteran's death from bleeding 
peptic ulcer.  Other evidence of record, however, detracts 
from the credibility and evidentiary weight of that 
assertion.  The service separation examination in 1946 did 
not show any digestive system disorder.  The absence of a 
chronic digestive disorder at separation from service runs 
against the contention that bleeding peptic ulcer began 
during service and continued until death.  Documents in the 
claims file indicate that the appellant was born in 1930, 
that her marriage to the Veteran was a second marriage for 
both of them, and that they were each married to their first 
spouses until 1961.  That history reduces the likelihood that 
the appellant has detailed knowledge of the Veteran's medical 
condition during his service in the 1940s.  The available 
medical records for the Veteran show peptic disease in 1980.  
The documentation of that disease more than 30 years after 
service also does little to support the claim that an ulcer 
disorder began during service.

Considering all of the evidence, the appellant's assertion, 
that the Veteran's bleeding peptic ulcer began during service 
and continued until death, carries very little credibility or 
evidentiary weight.  The truth of that assertion is not 
impossible, but its slight possibility falls short even of 
plausibility.  Therefore, that assertion does not raise a 
reasonable possibility of substantiating the claim for 
service connection for the cause of the Veteran's death.  The 
new evidence received since March 2000 thus is not material 
to the claim.  In the absence of the evidence that is both 
new and material, the Board denies reopening of the 
previously denied claim.

Accrued Benefits

In the March 2000 rating decision, the RO denied the 
appellant's claim for accrued benefits.  The appellant did 
not file an NOD with the March 2000 rating decision; and that 
decision became final.  That claim shall be reopened if new 
and material evidence with respect to the claim has been 
presented or secured since the March 2000 rating decision.  
38 U.S.C.A. §§ 5108, 7104(b).

Certain accrued benefits may be paid, upon the death of a 
beneficiary, to certain survivors, including the veteran's 
surviving spouse.  The accrued benefits that may be paid are 
the benefits to which the veteran was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at the date of death, and due and unpaid.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The evidence that was in the claims file in March 2000 
includes the Veteran's death certificate, which documents 
that the Veteran died in June 1984, and the appellant's 
claim, which the RO received in October 1999.  That evidence 
indicates that the application for accrued benefits was not 
filed within one year after the date of the Veteran's death.

The evidence that has been added to the claims file since 
March 2000 does not address the matters of the date of the 
Veteran's death or the date of the appellant's claim for 
accrued benefits.  Thus, the new evidence, by itself or when 
considered with previous evidence of record, does not relate 
to any unestablished fact necessary to substantiate the 
claim.  As VA has not received any evidence that is new and 
material to the previously denied claim for accrued benefits, 
the Board denies the appeal to reopen that claim.

Non-Service-Connected Death Pension

The appellant appealed the November 2007 rating decision 
denying her entitlement to non-service-connected death 
pension.  VA pays pension to the surviving spouse of a 
veteran of a period of war.  38 U.S.C.A. § 1541.  Statutes 
and regulations delineate which types of Philippine service 
confer eligibility for particular VA benefits.  The Veteran 
had recognized guerilla service and regular Philippine Army 
service.  Recognized guerilla service and regular Philippine 
Army service each confer eligibility for some types of 
benefits, such as DIC, but do not confer eligibility for 
death pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  As the 
types of service that the Veteran had do not confer 
eligibility for survivors' pension, the Board must deny the 
appeal for pension.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant did not receive notice specific to her claims 
to reopen claims for accrued benefits and for service 
connection for the cause of the Veteran's death.  Despite 
that error in notice, the record reflects that the purpose of 
the notice was not frustrated.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In an August 2007 letter, the RO 
notified the appellant of the bases for the previous denial 
of those claims and what evidence would been needed to be 
entitled to the claimed benefits.  The November 2007 RO 
decision explained the reasons for the denial of those 
claims.  The June 2008 statement of the case provided the 
appellant with the relevant regulations for those claims, as 
well as an explanation of the reason for the denial of the 
claims.  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate those claims, and as such, that she 
had a meaningful opportunity to participate in the 
adjudication of those claims such that the essential fairness 
of the adjudication was not affected.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that the 
claims are being denied.  Dingess, 19 Vet. App. at 473.  

With respect to the appellant's claim for non-service-
connected death pension, statutes and regulations addressing 
VA's duties to notify and assist claimants are not applicable 
when the law, and not the evidence, is dispositive of a 
claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
As the Veteran did not have a type of service that confers 
eligibility for VA non-service-connected death pension, the 
law, and not the evidence, is dispositive of the pension 
claim.  Therefore, VA notification and assistance 
requirements are not applicable to that claim.

With respect to the appellant's claims to reopen claims for 
accrued benefits and for service connection for the cause of 
the Veteran's death, VA has obtained available service 
treatment records, assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before the Board.  VA need not obtain medical 
examinations or opinions with respect to those claims.  VA's 
duty under 38 C.F.R. § 3.159(c)(4) to obtain a medical 
examination or opinion applies to a claim to reopen only if 
new and material evidence is received.  All known and 
available records relevant to those appeals to reopen 
previously denied claims have been obtained and associated 
with the claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the appellant is not prejudiced by a 
decision on the claims that the Board is deciding at this 
time.


ORDER

A claim for service connection for the cause of the Veteran's 
death is not reopened.

A claim for accrued benefits is not reopened.

Eligibility for non-service-connected death pension is 
denied.


REMAND

The appellant appealed the RO's November 2007 decision that 
permanent incapacity for self-support was not established for 
S. R. L., the son of the appellant and the Veteran.  The 
Board will remand that issue for the development of 
additional evidence.

VA regulations provide that, for the child of a Veteran to be 
shown to have permanent incapacity for self-support, the 
child must be shown to have been permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  38 C.F.R. § 3.356.  
Physical or mental defects must make the child permanently 
incapable of self-support through his own efforts.  Id.  
Employment that is only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support that is otherwise established.  
Id.  The capacity of a child for self-support is not 
determinable upon employment that is afforded solely upon 
sympathetic or charitable considerations and that involves no 
actual or substantial rendition of services.  Id.

The appellant has reported, and has submitted supporting 
evidence, that the mental disability of S. R. L. became 
apparent as he repeated first grade in school eight times, 
and then dropped out of school.  The appellant reports that  
S. R. L.'s mental capacity was not professionally evaluated 
during his childhood.  When S. R. L. received a government 
mental evaluation when he was 28 years old, the examiner 
found that he was oriented to person, but disoriented to time 
and place.  His speech was nonspontaneous.  He had poor 
judgment and insight.  The examiner's diagnosis was severe 
mental retardation, with impairment in adaptive functioning 
in communication, interpersonal skills, self care, work, 
health, and safety.  The examiner advised a comprehensive 
program addressing adaptive skills, social skills, and 
vocational training. 

The claims file does not contain any medical or mental health 
evidence that directly addresses whether S. R. L.'s mental 
disability made him permanently incapable of self-support by 
the time he was 18 years old.  The Board remands the issue 
for a VA mental health evaluation of S. R. L., with review of 
the claims file, and an opinion as to whether S. R. L.'s 
mental disability made him permanently incapable of self-
support by the time he was 18 years old.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule Mr. S. R. L., the son of the 
appellant and the Veteran, for a VA mental 
health examination to address the question 
of permanent incapacity for self-support.  
The examiner must be provided with the 
appellant's claims file for review.  After 
examining Mr. S. R. L. and reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that S. R. L.'s mental 
disability made him permanently incapable 
of self-support by the time he was 18 
years old.

2.  After completion of the above, review 
the expanded record and determine if the 
appellant's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
appellant an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


